Allowable Subject Matter
Claims 1-16 have been allowed. The following is an examiner’s statement of reasons for allowance: There is neither motivation nor rationale for why one of ordinary skill in the art would use these user computerized sequencing of a palletizing pieces of different dimensions in a stable stacked pattern. Upstream of the palletizing operation and using the computerized sequencing the invention can anticipate two successive conveyed pieces to determine if they can be stably stacked prior to reaching the palletizing operation. Pre-stacking occurs after it is determined that they can be stacked when placed on the pallet itself, i.e. according to the palletizing plan for all pieces that will be placed on the pallet. The invention is able to handle dimensionally different pieces and increase palletizing time by allowing two pieces to be set on the pallet simultaneously. 
The closest cited prior include Priebe (US 2015/0073588) which controls sequencing insomuch as a stable layer is the desired result. Contrary to the instant application Priebe makes no provision for whether two pieces can be pre-stacked prior to placement on the pallet. Kuehnemann (US 8,583,277) teaches sequencing pieces for building a stable stack on a pallet. The pieces are placed on the pallet individually, i.e. one at a time. No provision is made for prestacking pieces as they are conveyed to the palletizing operation. 
Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652